       Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 1 of 13 PageID #:1




           U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

SAENZ, JANET                                             )
          Plaintiff                                      )
     v                                                   )       Case No.: 20 CV 07135
                                                         )
PREMIER EMPLOYEE SOLUTIONS, LLC,                         )
         Defendant                                       )

                                             COMPLAINT

     The Plaintiff, Janet Saenz, by and through her attorney, Richard Broderick, states Defendant,

Premier Employee Solutions, LLC, has violated her rights under the American’s with Disabilities

Act and discriminated against her. In furtherance of her complaint the Plaintiff, Janet Saenz

states:

1. Plaintiff, Janet Saenz, currently resides at 2018 Alpine Way, Plainfield, IL 60586 and for all

     times pertinent to this action resided in the State of Illinois.

2. Defendant, Premier Employee Solutions, LLC has a principal business office located at 3596

     Mountain Vista Parkway, #3, Provo, UT 84606 and is a foreign entity formed under laws of

     the State of Arizona.

3. Premier Employee Solutions, LLC does business in the State of Illinois as an employment

     services service.

4.   Premier Employee Solutions, LLC has offices multiple offices in the State of Illinois, some

     of which are at 1) 2400 Canton Farm Rd., Ste 1, Cresthill, IL 60403, 2) 180 N. Bolingbrook

     Dr., Bolingbrook, IL 60440-2350 and 3) 2112 W. Galena Blvd., Ste 2, Aurora, IL 60506-

     3255 for all times pertinent to this action.

5. Defendant, Premier Employee Solutions, LLC hired Plaintiff, Janet Saenz, to work for

     Defendant in or about, Feb. 5, 2018 as an on-site-manager to supervise temporary employees



                                              Page 1 of 12
     Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 2 of 13 PageID #:2




   that were hired to perform work for Defendant Premier Employee Solutions services

   customer.

6. When Plaintiff was originally hired by Defendant, Defendant assigned Plaintiff to work for at

   the Sonoco facilities.

7. In, or about, August 2018 Defendant transferred Plaintiff to work at a new customer’s

   facility, Menasha Packaging Company, LLC, located at 800 S Weber Rd, #A, Bolingbrook,

   IL 60490.

8. When Defendant assigned Plaintiff to work at Menasha Packaging Company’s facilities in,

   or about, August 2018 Plaintiff was assigned as an On-site manager to supervise one shift of

   employees and her assigned work hours were from 5:45 a.m. until 2:30 p.m.

9. In or about Nov. 2018 Defendant increased it’s services to Menasha Packaging Company and

   added a second shift of workers.

10. At all times relevant to this action Cory Woodward was an employee of Defendant Premier

   Employee Solutions, LLC and a Supervisor of Plaintiff Janet Saenz.

11. Defendant Promoted Cory Woodward from an area Manager to an Area Vice-President in or

   about August, 2018.

12. At the time Defendant added a second shift to Menasha Packaging Company, Plaintiff’s

   supervisor, Vice-President, Cory Woodward increased Plaintiff’s work hours on site from

   5:45 a.m. to 2:30 p.m. to 5:45 a.m. to 3:30-3:45 p.m., and also managing the second shift

   services by taking calls and emails while off-site until 11:30 p.m. without any additional

   compensation.

13. In or about Nov. 2018 when Plaintiff’s work hours and duties were increased Defendant’s

   employee and agent, Cory Woodward, informed Plaintiff that the increase in time and duties



                                          Page 2 of 12
      Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 3 of 13 PageID #:3




   would be temporary until an additional employee could be added to the staff to take over

   those added responsibilities and duties.

14. In, or about, April, 2019 Defendant’s placed Ms. Rhonda Stevens in the position of Area

   Manager an as a direct supervisor of Plaintiff.

15. In, or about April 16, 2019, Ms. Rhonda Stevens’ expressed to Plaintiff that she preferred

   warehouse managers to be male.

16. At all times relevant to this action, Ms. Misty Moline was an employee or agent of

   Defendants and worked in the Safety and Risk Dept.

17. On, or about, June 11, 2019, Plaintiff was reporting to Ms. Moline regarding a temporary

   employee who did not appear for work for the days work. At that time Plaintiff asked Ms.

   Moline when Defendant was going to provide the additional staffing for the second shift

   because as a person working from 5:45 a.m. to 3:45 p.m. on site as well as off site until 11:30

   p.m. it had been eight (8) months and she was getting tired of the long days and she has an

   auto immune disorder.

18. Plaintiff DID NOT At any time during the conversation, on June 11, 2019 between Misty

   Moline and Plaintiff, make a request for any type of work accommodation.

19. On June 12, 2019 Defendant’s Employee Ms. Rhonda Steven’s contacted Plaintiff and

   informed Plaintiff not to return to work until she has a medical exam and furnishes

   Defendant documentation of Plaintiff’s physical health and accommodations.

20. On June 12, 2019 Plaintiff received an e-mail from Mr. Craig Finders and Rhonda Stevens

   with forms for Plaintiff’s doctor to complete.

21. The Plaintiff went to her medical physician on or about June 13, 2019 to have the

   documentation from Defendant completed which the Dr. did complete.



                                          Page 3 of 12
      Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 4 of 13 PageID #:4




22. On June 13, 2019 Plaintiff returned the documentation to Defendant and Defendant declined

   to accept the completed forms and demanded further detailed medical information of

   Plaintiff’s personal medical health.

23. On June 14, 2019 Defendant continued to refuse allow Plaintiff to return to work.

24. On June 17, Plaintiff further attempted to obtain medical authorization to return to work and

   Defendant refused to permit Plaintiff to return to work.

25. On June 18, 2019 Plaintiff retained an attorney who wrote a letter to Defendant, to the

   attention of Mr. Craig Finder (Director of Safe & Risk Utah), demanding Defendant cease

   demands for Plaintiff’s personal private medical information and permitted Plaintiff to return

   to work.

26. Defendant permitted Plaintiff to return to work on June 19, 2019.

27. On or about June 19, 2019 the Defendant transferred Plaintiff from her position as an on site

   manger at Menasha Packaging Company to an inside recruiting position at Defendant’s

   Bolingbrook, office and falsely alleged the position at Menasha Packaging Company had

   been terminate.

28. On or about June 19, 2019 the Defendant assigned Plaintiff to work in the Bolingbrook, IL

   office of Defendant’s as an inside recruiter for Defendant.

29. Defendant placed Plaintiff at the Bolingbrook office and made the work

   environment hostile and harassing to Plaintiff to compel her to quit.

30. 42 U.S.C. § 12101 states:


           “(a) Findings

           The Congress finds that--




                                          Page 4 of 12
Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 5 of 13 PageID #:5




    (1) physical or mental disabilities in no way diminish a person's right
    to fully participate in all aspects of society, yet many people with
    physical or mental disabilities have been precluded from doing so
    because of discrimination; others who have a record of a disability or
    are regarded as having a disability also have been subjected to
    discrimination;

    (2) historically, society has tended to isolate and segregate
    individuals with disabilities, and, despite some improvements, such
    forms of discrimination against individuals with disabilities continue
    to be a serious and pervasive social problem;

    (3) discrimination against individuals with disabilities persists in such
    critical areas as employment, housing, public accommodations,
    education, transportation, communication, recreation,
    institutionalization, health services, voting, and access to public
    services;

    (4) unlike individuals who have experienced discrimination on the
    basis of race, color, sex, national origin, religion, or age, individuals
    who have experienced discrimination on the basis of disability have
    often had no legal recourse to redress such discrimination;

    (5) individuals with disabilities continually encounter various forms
    of discrimination, including outright intentional exclusion, the
    discriminatory effects of architectural, transportation, and
    communication barriers, overprotective rules and policies, failure to
    make modifications to existing facilities and practices, exclusionary
    qualification standards and criteria, segregation, and relegation to
    lesser services, programs, activities, benefits, jobs, or other
    opportunities;

    (6) census data, national polls, and other studies have documented
    that people with disabilities, as a group, occupy an inferior status in
    our society, and are severely disadvantaged socially, vocationally,
    economically, and educationally;

    (7) the Nation's proper goals regarding individuals with disabilities
    are to assure equality of opportunity, full participation, independent
    living, and economic self-sufficiency for such individuals; and

    (8) the continuing existence of unfair and unnecessary discrimination
    and prejudice denies people with disabilities the opportunity to
    compete on an equal basis and to pursue those opportunities for which
    our free society is justifiably famous, and costs the United States


                                     Page 5 of 12
      Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 6 of 13 PageID #:6




           billions of dollars in unnecessary expenses resulting from dependency
           and nonproductivity.

           (b) Purpose

           It is the purpose of this chapter--

           (1) to provide a clear and comprehensive national mandate for the
           elimination of discrimination against individuals with disabilities;

           (2) to provide clear, strong, consistent, enforceable standards
           addressing discrimination against individuals with disabilities;

           (3) to ensure that the Federal Government plays a central role in
           enforcing the standards established in this chapter on behalf of
           individuals with disabilities; and

           (4) to invoke the sweep of congressional authority, including the
           power to enforce the fourteenth amendment and to regulate commerce,
           in order to address the major areas of discrimination faced day-to-day
           by people with disabilities.”



31. Sec. 12102. Definition of disability


           As used in this chapter:

           (1) Disability

           The term "disability" means, with respect to an individual

           (A) a physical or mental impairment that substantially limits one or more
           major life activities of such individual;

           (B) a record of such an impairment; or

           (C) being regarded as having such an impairment (as described in
           paragraph (3)).

           (2) Major Life Activities

           (A) In general



                                            Page 6 of 12
     Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 7 of 13 PageID #:7




          For purposes of paragraph (1), major life activities include, but are not
          limited to, caring for oneself, performing manual tasks, seeing, hearing,
          eating, sleeping, walking, standing, lifting, bending, speaking, breathing,
          learning, reading, concentrating, thinking, communicating, and working.

          (B) Major bodily functions

          For purposes of paragraph (1), a major life activity also includes the
          operation of a major bodily function, including but not limited to,
          functions of the immune system, normal cell growth, digestive, bowel,
          bladder, neurological, brain, respiratory, circulatory, endocrine, and
          reproductive functions.

          (3) Regarded as having such an impairment

          For purposes of paragraph (1)(C):

          (A) An individual meets the requirement of "being regarded as having
          such an impairment" if the individual establishes that he or she has been
          subjected to an action prohibited under this chapter because of an actual or
          perceived physical or mental impairment whether or not the impairment
          limits or is perceived to limit a major life activity.

          (B) Paragraph (1)(C) shall not apply to impairments that are transitory and
          minor. A transitory impairment is an impairment with an actual or
          expected duration of 6 months or less.

32. 42 U.S.C. § 12112 states:

          “(a) General rule

          No covered entity shall discriminate against a qualified individual on the
          basis of disability in regard to job application procedures, the hiring,
          advancement, or discharge of employees, employee compensation, job
          training, and other terms, conditions, and privileges of employment.

          (b) Construction

          As used in subsection (a) of this section, the term “discriminate against a
          qualified individual on the basis of disability” includes--

          (1) limiting, segregating, or classifying a job applicant or employee in a
          way that adversely affects the opportunities or status of such applicant or
          employee because of the disability of such applicant or employee;

          (2) participating in a contractual or other arrangement or relationship that

                                          Page 7 of 12
Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 8 of 13 PageID #:8




    has the effect of subjecting a covered entity's qualified applicant or
    employee with a disability to the discrimination prohibited by this
    subchapter (such relationship includes a relationship with an employment
    or referral agency, labor union, an organization providing fringe benefits
    to an employee of the covered entity, or an organization providing training
    and apprenticeship programs);

    (3) utilizing standards, criteria, or methods of administration--

    (A) that have the effect of discrimination on the basis of disability; or

    (B) that perpetuate the discrimination of others who are subject to
    common administrative control;

    (4) excluding or otherwise denying equal jobs or benefits to a qualified
    individual because of the known disability of an individual with whom the
    qualified individual is known to have a relationship or association;

    (5)(A) not making reasonable accommodations to the known physical or
    mental limitations of an otherwise qualified individual with a disability
    who is an applicant or employee, unless such covered entity can
    demonstrate that the accommodation would impose an undue hardship on
    the operation of the business of such covered entity; or

    (B) denying employment opportunities to a job applicant or employee
    who is an otherwise qualified individual with a disability, if such denial is
    based on the need of such covered entity to make reasonable
    accommodation to the physical or mental impairments of the employee or
    applicant;

    (6) using qualification standards, employment tests or other selection
    criteria that screen out or tend to screen out an individual with a disability
    or a class of individuals with disabilities unless the standard, test or other
    selection criteria, as used by the covered entity, is shown to be job-related
    for the position in question and is consistent with business necessity; and

    (7) failing to select and administer tests concerning employment in the
    most effective manner to ensure that, when such test is administered to a
    job applicant or employee who has a disability that impairs sensory,
    manual, or speaking skills, such test results accurately reflect the skills,
    aptitude, or whatever other factor of such applicant or employee that such
    test purports to measure, rather than reflecting the impaired sensory,
    manual, or speaking skills of such employee or applicant (except where
    such skills are the factors that the test purports to measure).

    (c) Covered entities in foreign countries

                                    Page 8 of 12
Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 9 of 13 PageID #:9




    (1) In general

    It shall not be unlawful under this section for a covered entity to take any
    action that constitutes discrimination under this section with respect to an
    employee in a workplace in a foreign country if compliance with this
    section would cause such covered entity to violate the law of the foreign
    country in which such workplace is located.

    (2) Control of corporation

    (A) Presumption

    If an employer controls a corporation whose place of incorporation is a
    foreign country, any practice that constitutes discrimination under this
    section and is engaged in by such corporation shall be presumed to be
    engaged in by such employer.

    (B) Exception

    This section shall not apply with respect to the foreign operations of an
    employer that is a foreign person not controlled by an American employer.

    (C) Determination

    For purposes of this paragraph, the determination of whether an employer
    controls a corporation shall be based on--

    (i) the interrelation of operations;

    (ii) the common management;

    (iii) the centralized control of labor relations; and

    (iv) the common ownership or financial control,

    of the employer and the corporation.

    (d) Medical examinations and inquiries

    (1) In general

    The prohibition against discrimination as referred to in subsection (a) of
    this section shall include medical examinations and inquiries.

    (2) Preemployment

                                    Page 9 of 12
Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 10 of 13 PageID #:10




     (A) Prohibited examination or inquiry

     Except as provided in paragraph (3), a covered entity shall not conduct a
     medical examination or make inquiries of a job applicant as to whether
     such applicant is an individual with a disability or as to the nature or
     severity of such disability.

     (B) Acceptable inquiry

     A covered entity may make preemployment inquiries into the ability of an
     applicant to perform job-related functions.

     (3) Employment entrance examination

     A covered entity may require a medical examination after an offer of
     employment has been made to a job applicant and prior to the
     commencement of the employment duties of such applicant, and may
     condition an offer of employment on the results of such examination, if--

     (A) all entering employees are subjected to such an examination
     regardless of disability;

     (B) information obtained regarding the medical condition or history of
     the applicant is collected and maintained on separate forms and in separate
     medical files and is treated as a confidential medical record, except that--

     (i) supervisors and managers may be informed regarding necessary
     restrictions on the work or duties of the employee and necessary
     accommodations;

     (ii) first aid and safety personnel may be informed, when appropriate, if
     the disability might require emergency treatment; and

     (iii) government officials investigating compliance with this chapter shall
     be provided relevant information on request; and

     (C) the results of such examination are used only in accordance with this
     subchapter.

     (4) Examination and inquiry

     (A) Prohibited examinations and inquiries

     A covered entity shall not require a medical examination and shall not
     make inquiries of an employee as to whether such employee is an

                                    Page 10 of 12
    Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 11 of 13 PageID #:11




           individual with a disability or as to the nature or severity of the disability,
           unless such examination or inquiry is shown to be job-related and
           consistent with business necessity.

           (B) Acceptable examinations and inquiries

           A covered entity may conduct voluntary medical examinations, including
           voluntary medical histories, which are part of an employee health program
           available to employees at that work site. A covered entity may make
           inquiries into the ability of an employee to perform job-related functions.

           (C) Requirement

           Information obtained under subparagraph (B) regarding the medical
           condition or history of any employee are subject to the requirements of
           subparagraphs (B) and (C) of paragraph (3).”

33. 42 U.S.C. § 12203 states:

           “(a) Retaliation

           No person shall discriminate against any individual because such individual
           has opposed any act or practice made unlawful by this chapter or because such
           individual made a charge, testified, assisted, or participated in any manner in
           an investigation, proceeding, or hearing under this chapter.

           (b) Interference, coercion, or intimidation

           It shall be unlawful to coerce, intimidate, threaten, or interfere with any
           individual in the exercise or enjoyment of, or on account of his or her having
           exercised or enjoyed, or on account of his or her having aided or encouraged
           any other individual in the exercise or enjoyment of, any right granted or
           protected by this chapter.

           (c) Remedies and procedures

           The remedies and procedures available under sections 12117 , 12133 , and
           12188 of this title shall be available to aggrieved persons for violations of
           subsections (a) and (b) of this section, with respect to subchapter I, subchapter
           II and subchapter III of this chapter, respectively.”

34. Defendant perceived and treated Plaintiff as if she was disabled.

35. Defendant Plaintiff demanded Plaintiff submit to medical examination and production of

   medical documents to return to work after June 11, 2019.

                                           Page 11 of 12
    Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 12 of 13 PageID #:12




36. Defendant retaliated against the by replacing Plaintiff at Menasha Packaging Company, LLC

   with a male worker and assigning her to the Bolingbrook, IL office as an inside recruiter.

37. Plaintiff resigned because of the hostile work environment on or about July 29, 2019.

                                     PRAYER FOR RELIEF

The Plaintiff respectfully request to be compensated for the injuries she has suffered from

Defendant.

Respectfully submitted.

s/Richard Broderick
Richard Broderick

Richard Broderick
Attorney for Respondent Janet Saenz
1508 W. Arthur Ave, #3
Chicago, IL 60626-4903
A.R.D.C. # 06221017
847.920.5066: phone
847.920.50680: fax
rbrodericklaw@aol.com




                                          Page 12 of 12
Case: 1:20-cv-07135 Document #: 1 Filed: 12/02/20 Page 13 of 13 PageID #:13
